UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7012


DWAYNE CURTIS DELESTON, a/k/a Dwayne Deleston,

                Plaintiff - Appellant,

          v.

UNITED STATES DEPARTMENT OF JUSTICE; JACKSON SETH WHIPPER;
MILLER WILLIAMS SHEALY, JR.; UNITED STATES ATTORNEY’S OFFICE
FOR THE DISTRICT OF SOUTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, Chief District
Judge. (6:10-cv-00444-DCN)


Submitted:   October 18, 2011             Decided:   October 21, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Curtis Deleston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne   Curtis    Deleston       appeals     the    district    court’s

order   denying    relief     on    his    complaint       filed    pursuant    to    42

U.S.C. § 1983 (2006) and Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).                     We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for   the   reasons    stated      by   the     district    court.     Deleston       v.

United States Dep’t of Justice, No. 6:10-cv-00444-DCN (D.S.C.

July 11, 2011).         We dispense with oral argument because the

facts   and    legal   contentions        are    adequately       presented    in    the

materials     before    the     court     and    argument    would    not     aid    the

decisional process.



                                                                              AFFIRMED




                                           2